DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claims 1, 4, 6 and 8-9 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 06/02/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kincheloe US 4,825,469 A) in view of Hamberg (US 4,837,859 A) and further in view of Taylor (GB 2312369 A).
Regarding claim 1, Kincheloe discloses a safety airbag for human body protection (a safety airbag 20 in a jacket form; figs. 2, 5; col. 3, ll. 8-28; claim 1), comprising: 
an upper airbag (the portion above belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a back airbag (at least tubular member 62; see fig. 7 and annotated fig. 6) configured to protect a user's back (see fig. 7 and annotated fig. 6) and a head airbag (hood portion 40; fig. 2; col. 3, ll. 63-66) configured to protect a user's head (fig. 2; col. 3, ll. 63-66) laterally and to extend from a top of the back airbag (see fig. 2), wherein an upper air inlet (to receive gas from central part 58; see annotated fig. 5; col. 3, ll. 20-28; col. 5, ll. 38-47) is provided on a lower portion of the back airbag (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), and the upper airbag is T-shaped after being folded (after the hood portion is folded below the collar, the sleeve portions and the back portion together form a T shape; see fig. 5; col. 3, ll. 63-66); and 
a lower airbag (the portion below belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a waist airbag (a portion of airbag around the waist area; see annotated fig. 6) configured to protect the user's waist (see annotated fig. 6) and a hip airbag (a portion of airbag extending from a user's hip portion to the user's lower leg portions; see annotated fig. 6) configured to protect a user's hip (see annotated fig. 6) and to extend downward from the waist airbag to a knee (see annotated fig. 6), wherein a lower air inlet (to receive gas from central part 58; see annotated fig. 5; col. 3, ll. 20-28; col. 5, ll. 38-47) is provided on an upper portion of the waist airbag (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), wherein the waist airbag is adapted to being folded (after deflated), the hip airbag can be wound towards the waist airbag (after deflated), such that the waist airbag is superposed on the hip airbag (determined by the relative positions of the waist airbag and the hip airbag), and the lower airbag has a waistband shape after being folded (the lower airbag is capable of forming a waistband shape after the hip airbag and the waist airbag are folded multiple times; referencing figs. 5-6), and 
wherein the upper air inlet is in fluid communication with the lower air inlet (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), the upper air bag and the lower air bag are inflated simultaneously by an inflation device (simultaneously receiving gas from central part 58 which is connected to gas tank 26; figs. 2, 5-6; col. 3, ll. 20-32; col. 5, ll. 38-47).
Kincheloe further discloses wherein the hip airbag comprises a plurality of columnar airbags (see fig. 7 and annotated fig. 6; col. 5, ll. 38-43).
Kincheloe does not disclose wherein a fixing band is provided at each side of a lower end of the hip airbag, and free ends of the fixing bands are connectable by a snap; and when the snap is buckled up, the columnar airbags of the hip airbag and the fixing bands configured to surround legs of the user.  However, Kincheloe does disclose snaps are used to releasably retain pleated outer surface of the inflated jacket (col. 5, ll. 50-61).  Further, Hamberg teaches a foldable article of clothing (fig. 1; col. 1, ll. 33-38) for human body protection (fig. 5; col. 1, ll. 33-38), wherein the foldable clothing article is adapted to be worn about a user's hip and legs (fig. 5; col. 1, ll. 33-38), wherein a fixing band (bands 7', 7''; fig. 1; col. 5, ll. 1-4) is provided at each side of a lower end of the foldable article of clothing (fig. 1; col. 5, ll. 1-16), and free ends of the fixing bands are connectabe by a snap (col. 3, ll. 54-62); and when the snap is buckled up, a hip portion of the clothing article and the fixing bands configured to surround legs of the user (figs. 1, 5; col. 5, ll. 6-16).  Both Kincheloe and Hamberg teach a foldable and wearable article for protecting a user's hip and leg portions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety airbag as disclosed by Kincheloe, with wherein a fixing band is provided at each side of a lower end of the hip airbag, and free ends of the fixing bands are connected by a snap, and when the snap is buckled up, a hip portion of the clothing article and the fixing bands configured to surround legs of the user, as taught by Hamberg, in order to permit the safety bag to be stored in a compact, folded condition and in a secure manner when the safety bag is not in use; and at the same time, to permit the article to be readily unfolded and subsequently retained in place in an unfolded condition when it is desired to use the safety bag (Hamberg; col. 3, ll. 36-53).  As a hip portion of the clothing article formed of the columnar air bags in Kincheloe, by combination of Kincheloe and Hamberg, the columnar airbags of Kincheloe would surround legs of the user when in use.
Kincheloe does not disclose wherein the inflation device is further connected with a trigger button configured to manually activate the inflation device.  However, Taylor in an analogous art teaches a safety airbag (wearable inflatable airbags G1a, G1b, G2a, G2b; fig. 1; abstract; page 3, paras. 1, 6) for human body protection (abstract; page 3, para. 6) comprising an inflating device (gas cylinders G4a, G4b; fig. 1; abstract; page 3, paras. 1, 6), wherein the inflation device is further connected with a trigger button (panic button 15; fig. 4; abstract; page 3, para. 9; page 4, para. 2; claim 1) configured to manually activate the inflation device (abstract; page 3, para. 9; page 4, para. 2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety airbag as disclosed by Kincheloe, with wherein the inflation device is further connected with a trigger button configured to manually activate the inflation device, as taught by Taylor, in order to provide another option for the user to manually activate the inflation device when the user begins to fall so as to guarantee timely inflation of the safety bag and effective protection of the user  (Taylor; page 2, paras. 3, 5).
Regarding claim 4, Kincheloe, Hamberg and Taylor, in combination, disclose the safety airbag for human body protection as claimed in claim 1.  Kincheloe does not explicitly disclose wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the airbags, as disclosed by Kincheloe, with wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Kincheloe, Hamberg and Taylor, in combination, disclose the safety airbag for human body protection as claimed in claim 1, and Kincheloe further discloses wherein the length of the waist airbag is less than the length of the hip airbag (the waist airbag only extends around a user's waist area while the hip airbag extending from a user's hip portion to the user's lower leg portions; see annotated fig. 6).
Regarding claim 8, Kincheloe, Hamberg and Taylor, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein at least one upper air inlet and at least one lower air inlet are provided (see annotated fig. 5).
Regarding claim 9, Kincheloe, Hamberg and Taylor, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein two upper air inlets and two lower air inlets are provided (see annotated fig. 5).

    PNG
    media_image1.png
    837
    843
    media_image1.png
    Greyscale

Annotated Figs. 5-6 from US 4,825,469 A


Response to Arguments
Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732